Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0000794
                                                        10-MAR-2017
                                                        10:13 AM



                            SCWC-14-0000794


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                     Petitioner/Plaintiff-Appellee,


                                  vs.


                           GENE ANGEL MANCIA,

                    Respondent/Defendant-Appellant.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (CAAP-14-0000794; FC-CR NO. 11-1-0364)


        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


             It appearing that the judgment on appeal in the above-


 referenced matter not having been filed by the Intermediate Court


 of Appeals at the time the application for writ of certiorari was


 filed, see Hawai'i Revised Statutes § 602-59(a) (Supp. 2013); see

 also Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

 (2012),


             IT IS HEREBY ORDERED that Petitioner/Plaintiff­

 Appellee’s application for writ of certiorari, filed 


 March 2, 2017, is dismissed without prejudice to re-filing the


 application pursuant to HRAP Rule 40.1(a) (2014).     (“The

application shall be filed within thirty days after the filing of


the intermediate court of appeals’ judgment on appeal or


dismissal order, unless the time for filing the application is


extended in accordance with this rule.”).


          DATED:   Honolulu, Hawai'i, March 10, 2017.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                 2